                                                           1
                                                           2
                                                           3
                                                           4
                                                           5
                                                           6
                                                           7                         UNITED STATES DISTRICT COURT
                                                           8                       CENTRAL DISTRICT OF CALIFORNIA
A NGLIN F LEWELLING R ASMUSSEN C AMPBELL & T RYTTEN LLP




                                                           9
                                                          10 TERESITA GUZMAN, an individual,                 Case No.: 2:17-cv-05559-JAK-E

                                                          11          Plaintiff,
                                                                                                             ORDER RE DISMISSAL OF
                                                          12        v.                                       ACTION WITH PREJUDICE

                                                          13 WELLS FARGO BANK, N.A.; ERIC
                                                             PONY, an individual; GREGORY                    JS-6
                                                          14 SANDOVAL, an individual; GREEN
                                                             LEAF LENDING, a defunct Nevada
                                                          15 Corporation; and DOES 1 through 50,
                                                             inclusive,
                                                          16
                                                                         Defendants.
                                                          17
                                                          18
                                                          19
                                                          20
                                                          21         IT IS HEREBY ORDERED that the Notice/Request to Dismiss is
                                                          22 GRANTED. The entire action is dismissed with prejudice, including all claims
                                                          23 stated herein against all parties, with each party to bear its own attorney's fees
                                                          24 and costs.
                                                          25
                                                                                                      JOHN A. KRONSTADT
                                                          26         DATED: October 26, 2018          UNITED SATES DISTRICT JUDGE
                                                          27
                                                          28

                                                                                                         1
